     Case 1:17-cr-00207-LJO-SKO Document 92 Filed 10/14/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   PEGGY SASSO Bar #228906
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950

 6   Attorney for Defendant
     STEFAN RAMIREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11    UNITED STATES OF AMERICA,                   Case No. 1:17-cr-00207

12                    Plaintiff,                  DEFENDANT’S MOTION FOR AN ORDER
                                                  PERMITTING HIM TO ATTEND
13    vs.                                         UPCOMING COURT APPEARANCE;
                                                  ORDER
14    STEFAN RAMIREZ,

15                    Defendant.                  Judge: Hon. Dale A. Drozd

16
17          On Thursday, October 15, 2020 at 9:00 a.m. this Court will hear Stefan Ramirez’s motion
18   for bail pending appeal pursuant to 18 U.S.C. § 3143(b) following a published opinion in his
19   favor issued by the Ninth Circuit on September 25, 2020. Pursuant to the Eastern District of
20   California’s General Order 614, the hearing will be conducted through the use of
21   videoconferencing, and specifically through Zoom, which permits both video and phone access.
22          Stefan Ramirez is currently housed at FCI Lompoc. Today, Mr. Ramirez’s Unit Manager
23   at FCI Lompoc, Mr. Webster, informed our office that FCI Lompoc would not make Mr.
24   Ramirez available for his video court appearance on October 15, 2020 at 9:00 a.m. without a
25   court order.
26          Accordingly, Mr. Ramirez is moving this Court for an order directing personnel at FCI
27   Lompoc to make the necessary arrangements for him to be able to appear through the Zoom
28   application at his court appearance scheduled for October 15, 2020 at 9:00 a.m.
     Case 1:17-cr-00207-LJO-SKO Document 92 Filed 10/14/20 Page 2 of 2


 1                                                 Respectfully submitted,
 2
                                                   HEATHER E. WILLIAMS
 3                                                 Federal Defender
 4   Date: October 14, 2020                        /s/ Peggy Sasso
                                                   PEGGY SASSO
 5                                                 Assistant Federal Defender
                                                   Attorney for Stefan Ramirez
 6
 7                                                 ORDER
 8            IT IS SO ORDERED that FCI Lompoc make the necessary arrangements for Stefan

 9   Ramirez (Register Number: 76787-097) to appear through the Zoom application at his court
10   appearance scheduled for October 15, 2020 at 9:00 a.m.
11
     IT IS SO ORDERED.
12
13
         Dated:         October 14, 2020
                                                       UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Ramirez motion to attend court appearance;     -2-
      [Proposed] Order
